                Case 3:14-cv-02324-WHA Document 149 Filed 12/17/20 Page 1 of 1

SILVERMAN                          A Limited Liability Company
                                   201 N. Charles Street
                                   26th Floor
                                                                                                          Writer's Direct Contact:

                                                                                                           Danielle M. Caimona
THOMPSON                           Baltimore, Maryland 21201
                                   Telephone 410-385- 2225
                                   Facsimile 410-547-2432
                                                                                                                  443-909-7491
                                                                                              dcaimona@silvermanthompson.com
Silverman Thompson Slutkin White   silvermanthompson.com
                                   Baltimore I Towson I New York I Washington, DC
    ATTORNEYS AT LAW

                                                   December 17, 2020

       VIA ELECTRONIC DELIVERY
       United States District Court for the
       Northern District of California, San Francisco
       c/o Clerk of Court – Civil
       450 Golden Gate Avenue
       San Francisco, CA 94102-3489

               Re:     Richard Dent et al. v. National Football League
                       US District Court Northern District of California, Case No.: 3:14-CV-02324

       Dear Clerk of Court,

               On behalf of the Plaintiff’s counsel, attached for submission please find the following
       exhibits that relate to Plaintiff’s Opposition to Defendant’s Motion to Dismiss Third Amended
       Complaint, Dk. [148], that was filed on December 17, 2020 in the above referenced matter.

               Should you have any questions regarding this submission, please feel free to contact Bill
       Sinclair directly at (410) 385-2225 or at bsinclair@silvermanthompson.com.



                                                                        Sincerely,



                                                                        Danielle M. Caimona
                                                                        Paralegal



       /dmc
